Case 1:17-cv-01030-PGG-DCF Document 147 Filed 01/09/19 Page 1of1

Mounnd Gotton WOLLAN & GREENGRASS LLP

COUNSELLORS AT Law

One New York Praza

NEW YORK, NY
FLORHAM PARK, NJ

GARDEN CITY, NY
New York, NY 10004-1301 FORT LAUDERDALE, FL

SAN FRANCISCO, CA

(2'2) 804-4200

FAX (212) 344-8066

DIANA E. McMONAGLE WWW, MOUNDCOTTON.COM
(212} 804-4250
dmemonagle@moundcotton.com January 9, 2019
VIA ECF AND FAX

Honorable Paul G. Gardephe, U.S.D.J.
United States District Court

Southern District of New York

40 Foley Square, Room 705

New York, New York 10007

Re: Starr Surplus Lines Insurance Company and Houston
Casualty Company v. CRF Frozen Foods, LLC
Civil Action No.: 17-cv-1030 (PGG)
Our File No.: 3351.63

Dear Judge Gardephe:

We represent Plaintiff Houston Casualty Company in this action. On Monday,
the Court issued an Order scheduling a conference (Dkt. 146) for January 31, 2019.
Unfortunately, Jeffrey Weinstein and I are both unavailable on that date, and we respectfully
request that the conference be rescheduled. Counsel for the other parties have agreed to our
request for an adjournment, and all are available on the following dates: February 5; February 6;
February 7; or February 14. Therefore, we respectfully request that the January 31 conference be
adjourned and rescheduled to one of these dates that is convenient for Your Honor.

Thank you in advance for your understanding in this regard, and we await the
Court’s revised Order.

Respectfully submitted,

MOUND COTTON WOLLAN
& GREENGRASS LLP

By:__./s/Diana E. McMonagle
Diana E. McMonagle
JSW:cer

cc: All counsel of record via ECF
